This is a suit by appellee against appellant to enjoin the sale by H. L. Lybrand of 73 acres of land, and to cancel a note for $500, executed by appellee to J. L. Lybrand, in extension of the balance due on the unpaid purchase-money notes for said 73 acres of land; said H. L. Lybrand being trustee in the deed of trust on said land to secure the payment of the purchase-money notes. A trial was had and judgment was rendered in favor of J. L. Lybrand for $19.16, and foreclosure of his lien, from which Lybrand appeals to this court. The cause was submitted on special issues, eight in number, all of which were found in favor of appellee, in effect, canceling the note to the extent of shortage of acres found by the jury, reducing the amount to $19.16, and foreclosure of lien and costs, taxed against plaintiff. Appellant assigns seven errors, which are directed against the findings of the jury, and each, in effect, is that it is not supported by the great preponderance of the evidence, but is contrary thereto, and the court erred in so rendering judgment. We have examined each and every assignment of error, and examined the evidence, and find it fully supports the judgment, and hold that it is sufficient, and the judgment is affirmed.
 *Page 208